DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-21 are pending. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/19/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 14, 20 and 21 are objected to because of the following informalities:  
In claim 14 lines 8 and 9, “if” should read “when”.
In claim 20 line 6, “if a response” should read “when a response” and “if no response” should read “when no response”.
In claim 21 lines 7 and 8, “if should read “when”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “communication arrangement” and “sensor arrangement” in claims 1, 14, 20, and 21.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 7, 8/7, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation “the distance” in line 1. However, claim 1 recites “a predetermined distance from the at least one first robot” in line 5 and “a distance from the at least one first robot to the at least one object” in lines 5-6. It is unclear whether the limitation “the distance” in claim 5 is referring to the predetermined distance from the at least one first robot or the distance from the at least one first robot to the at least one object in claim 1. Thus, the claim is indefinite. 
Claim 7 recites the limitation “a replying query number” in line 3. There is no explanation or description in the disclosure that specifies what the query number is referring to, thus it is unclear to understand the meaning of a query number. For examination purposes, a query number is to be interpreted as the number of receptions that occurs from the transmitting robot and the receiving robot. 
Claim 7 recites the limitation “a response to the distance” in line 3. However, claim 1 recites “a predetermined distance from the at least one first robot” in line 5 and “a distance from the at least one first robot to the at least one object” in lines 5-6. It is unclear whether the limitation “the distance” in claim 7 is referring to the predetermined distance from the at least one first robot or the distance from the at least one first robot to the at least one object in claim 1. Thus, the claim is indefinite. 
	Claim 11 recites the limitation “a query number” in line 2. There is no explanation or description in the disclosure that specifies what the query number is referring to, thus it is unclear to understand the meaning of a query number. For examination purposes, a query number is to be interpreted as the number of receptions that occurs from the transmitting robot and the receiving robot.
Claim 11 recites the limitation “the distance” in line 2. However, claim 1 recites “a predetermined distance from the at least one first robot” in line 5 and “a distance from the at least one first robot to the at least one object” in lines 5-6. It is unclear whether the limitation “the distance” in claim 11 is referring to the predetermined distance from the at least one first robot or the distance from the at least one first robot to the at least one object in claim 1. Thus, the claim is indefinite. 
	Claim 8 is rejected for being dependent upon a previously rejected base claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14, 20 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Asama et al. (US 5,819,008), hereinafter Asama.
Regarding claim 14, Asama teaches a non-transitory computer-accessible medium having stored thereon computer-executable instructions for communicating within a multi-robot system (Col. 3 lines 14-15, “a read only memory (ROM) 12b for storing programs executed by the CPU 12a”), wherein, when a computer arrangement executes the instructions (Col. 3 lines 12-14, “a central processing unit (CPU) 12a for controlling the whole operations of the robot”), the computer arrangement is configured to perform procedures comprising: 
receiving first information related to a presence of at least one object within a predetermined distance using a sensor arrangement 18 (Col. 4 lines 29-31, “a range in which detection of mobile robots and obstacles is possible is determined by a communicable range of the transmitting/receiving unit 24.” and Col. 7 line 32, “infrared signals reach is fixed to 1.2 meter”); 
transmitting a query to the at least one object using a communication arrangement 24 (Col. 3 lines 63-65, “the mobile robot 10 moves in such a manner that the robot sends always its own robot identification number by means of the luminous element 18”); and 
identifying the at least one object (i) as at least one robot if a response is received from the at least one object (Col. 4, lines 8-14, “since a different robot ID (the robot ID sent from the luminous element in a transmitting/receiving unit 24' of the mobile robot 10') is received by the photoreceptive element 20 in the transmitting/receiving unit 24 of its own (mobile robot 10), presence of the different mobile robot (mobile robot 10') different from its own (mobile robot 10) can be detected”) or (ii) as a non-robot if no response is received from the at least one object (Col. 4, lines 17-24, “in the case where the obstacle 30 exists within a communicable range, the infrared signals sent from the luminous element 18 in the transmitting/receiving unit 24 of its own (mobile robot 10) are reflected by the obstacle 30 and returned so that its own robot ID belonging to itself (the mobile robot 10) is received by the photoreceptive element 20 in the transmitting/receiving unit 24 of its own (mobile robot 10)”).

Regarding claim 20, Asama teaches a method for communicating within a multi-robot system (Abstract, “a multi-robot environment where multiple mobile robots operate”), comprising: 
receiving first information related to a presence of at least one object within a predetermined distance using a sensor arrangement 18 (Col. 4 lines 29-31, “a range in which detection of mobile robots and obstacles is possible is determined by a communicable range of the transmitting/receiving unit 24.” and Col. 7 line 32, “infrared signals reach is fixed to 1.2 meter”); 
sending a query to the at least one object using a communication arrangement 24 (Col. 3 lines 63-65, “the mobile robot 10 moves in such a manner that the robot sends always its own robot identification number by means of the luminous element 18”); and 
using a computer hardware arrangement (Col. 3 lines 12-14, “a central processing unit (CPU) 12a for controlling the whole operations of the robot”), identifying the at least one object (i) as at least one robot if a response is received from the at least one object (Col. 4, lines 8-14, “since a different robot ID (the robot ID sent from the luminous element in a transmitting/receiving unit 24' of the mobile robot 10') is received by the photoreceptive element 20 in the transmitting/receiving unit 24 of its own (mobile robot 10), presence of the different mobile robot (mobile robot 10') different from its own (mobile robot 10) can be detected”) or (ii) as a non-robot if no response is received from the at least one object (Col. 4, lines 17-24, “in the case where the obstacle 30 exists within a communicable range, the infrared signals sent from the luminous element 18 in the transmitting/receiving unit 24 of its own (mobile robot 10) are reflected by the obstacle 30 and returned so that its own robot ID belonging to itself (the mobile robot 10) is received by the photoreceptive element 20 in the transmitting/receiving unit 24 of its own (mobile robot 10)”).

Regarding claim 21, Asama teaches a system for communicating within a multi-robot system (Abstract, “a multi-robot environment where multiple mobile robots operate”), comprising: 
a sensor arrangement configured to detect a presence of at least one object within a predetermined distance (Col. 4 lines 29-31, “a range in which detection of mobile robots and obstacles is possible is determined by a communicable range of the transmitting/receiving unit 24.” and Col. 7 line 32, “infrared signals reach is fixed to 1.2 meter”); 
a communication arrangement 18 configured to transmit a query to the at least one object (Col. 3 lines 63-65, “the mobile robot 10 moves in such a manner that the robot sends always its own robot identification number by means of the luminous element 18”); and 
a computer hardware arrangement (Col. 3 lines 12-14, “a central processing unit (CPU) 12a for controlling the whole operations of the robot”) configured to identify the at least one object (i) as at least one robot if a response is received from the at least one object using the communication arrangement (Col. 4, lines 8-14, “since a different robot ID (the robot ID sent from the luminous element in a transmitting/receiving unit 24' of the mobile robot 10') is received by the photoreceptive element 20 in the transmitting/receiving unit 24 of its own (mobile robot 10), presence of the different mobile robot (mobile robot 10') different from its own (mobile robot 10) can be detected”) or (ii) as a non-robot if no response is received from the at least one object (Col. 4, lines 17-24, “in the case where the obstacle 30 exists within a communicable range, the infrared signals sent from the luminous element 18 in the transmitting/receiving unit 24 of its own (mobile robot 10) are reflected by the obstacle 30 and returned so that its own robot ID belonging to itself (the mobile robot 10) is received by the photoreceptive element 20 in the transmitting/receiving unit 24 of its own (mobile robot 10)”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6, 9-10, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asama et al. (US 5,819,008), hereinafter Asama, in view of Bonefas et al. (US 20120083982 A1), hereinafter Bonefas.
Regarding claim 1, Asama teaches a multi-robot system (Abstract, “a multi-robot environment where multiple mobile robots operate”), comprising: 
at least one first robot 10 (Fig. 1) comprising: 
a communication arrangement 18 (Fig. 1, Col. 3 lines 21-22, “an infrared luminous element 18 as a means for sending infrared signals”), and 
a sensor arrangement configured to detect a presence of at least one object within a predetermined distance from the at least one first robot (Col. 4 lines 29-31, “a range in which detection of mobile robots and obstacles is possible is determined by a communicable range of the transmitting/receiving unit 24.” and Col. 7 line 32, “infrared signals reach is fixed to 1.2 meter”), and … 
wherein the at least one first robot broadcasts a query to the at least one object using the communication arrangement (Col. 3 lines 63-65, “the mobile robot 10 moves in such a manner that the robot sends always its own robot identification number by means of the luminous element 18”), and identifies the at least one object as at least one second robot or a non-robot based on a response received from the at least one object (Col. 4, lines 8-14, “since a different robot ID (the robot ID sent from the luminous element in a transmitting/receiving unit 24' of the mobile robot 10') is received by the photoreceptive element 20 in the transmitting/receiving unit 24 of its own (mobile robot 10), presence of the different mobile robot (mobile robot 10') different from its own (mobile robot 10) can be detected” and Col. 4, lines 17-24, “in the case where the obstacle 30 exists within a communicable range, the infrared signals sent from the luminous element 18 in the transmitting/receiving unit 24 of its own (mobile robot 10) are reflected by the obstacle 30 and returned so that its own robot ID belonging to itself (the mobile robot 10) is received by the photoreceptive element 20 in the transmitting/receiving unit 24 of its own (mobile robot 10)”).
	Yet, Asama does not specifically teach the sensor arrangement is configured to determine a distance from the at least one first robot to the at least one object. 
	However, in the same field of endeavor, Bonefas teaches a sensor arrangement configured to determine a distance from the at least one first robot to the at least one object ([0079], “Two dimensional/three dimensional light detection and ranging sensor 402 emits laser pulses into the operating environment of the mobile robotic machine….  The machine controller uses the laser data to determine distance to an object”).
	It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the teachings of Asama to determine a distance from the robot to the object, as taught by Bonefas, in order to determine the exact location of the object within the environment. 
	
 Regarding claims 2 and 15, Asama does not disclose the sensor arrangement is a Light Detection and Ranging (LiDAR) sensor arrangement. 
However, Bonefas teaches the sensor arrangement is a Light Detection and Ranging (LiDAR) sensor arrangement ([0079], “two dimensional/three dimensional light detection and ranging sensor 402”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the teachigns of Asama to provide a Light Detection and Ranging (LiDAR) sensor arrangement, as taught by Bonefas, in order to detect and measure objects in the operating environment, e.g. obscurants and obstacles, as suggested by Bonefas. 

Regarding claim 3, Asama does not disclose the LiDAR sensor arrangement is a two-dimensional LiDAR sensor arrangement. 
However, Bonefas teaches the LiDAR sensor arrangement is a two-dimensional LiDAR sensor arrangement ([0079], “two dimensional/three dimensional light detection and ranging sensor 402”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the teachigns of Asama to provide a Light Detection and Ranging (LiDAR) sensor arrangement, as taught by Bonefas, in order to detect and measure objects in the operating environment, e.g. obscurants and obstacles, as suggested by Bonefas. 

Regarding claim 4, Asama does not specifically disclose the at least one first robot is an autonomous robot. However, Bonefas further teaches the at least one first robot is an autonomous robot ([0058], “Mobile machine system 300 may be an autonomous or semi-autonomous mobile robotic machine…”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the teachings of Asama to provide an autonomous robot, as taught by Bonefas, in order to allow to robot to automatically perform tasks without a user’s management. 

Regarding claim 6, Asama further teaches the at least one first robot identifies the at least one object as the at least one second robot if a response is received from the at least one object (Col. 4, lines 8-14, “since a different robot ID (the robot ID sent from the luminous element in a transmitting/receiving unit 24' of the mobile robot 10') is received by the photoreceptive element 20 in the transmitting/receiving unit 24 of its own (mobile robot 10), presence of the different mobile robot (mobile robot 10') different from its own (mobile robot 10) can be detected.).

Regarding claim 9, Asama further teaches the at least one first robot identifies the at least one object as the non-robot if no response is received from the at least one object (Col. 4, lines 17-24, “in the case where the obstacle 30 exists within a communicable range, the infrared signals sent from the luminous element 18 in the transmitting/receiving unit 24 of its own (mobile robot 10) are reflected by the obstacle 30 and returned so that its own robot ID belonging to itself (the mobile robot 10) is received by the photoreceptive element 20 in the transmitting/receiving unit 24 of its own (mobile robot 10)”).

Regarding claims 10 and 17, Asama further teaches the at least one first robot includes a unique identification number (Col. 3, lines 45-47, “a unique identification number is given to each of the mobile robots 10 as mobile robot identification information.”), and wherein the query includes the unique identification number (Figs. 2(a) and 2(b), Col. 3, lines 63-65, “the mobile robot 10 moves in such a manner that the robot sends always its own robot identification number by means of the luminous element 18”) configured to run the computer-accessible medium (Abstract, “The control unit prepares transmission information which includes mobile robot identification information unique to the mobile robot”).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asama, in view of Bonefas, and in further view of Yamamoto (JP 2006031570 A), hereinafter Yamamoto.  
Regarding claim 5, neither Asama nor Bonefas teaches the distance is a Euclidean distance.
However, in the same field of endeavor, Yamamoto teaches a multi-robot system (Abstract, “a distributed cooperative system that works cooperatively in one environment in which a plurality of robots exist”) comprises a Euclidean distance ([0011], “The current position of the signed robot is acquired (step 225), and the distance from the current position of the work instructor is calculated…. the robot with the shortest distance can be selected from them” – A Euclidean distance indicates a shortest distance between two points (See Wikipedia page for Euclidean distance)).
	It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the teachings of Asama, modified by Bonefas, to include a Euclidean distance, i.e. a shortest distance, as taught by Yamamoto, since it is known that a shorter distance results in less time for performing a cooperative operation between the two robots. 

Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asama, in view of Bonefas, and in further view of McLurkin et al. (US 2004/0024490 A1), hereinafter McLurkin and Yamamoto.  
Regarding claim 7, Asama further teaches the response includes a first unique identification number for the at least one second robot (Col. 4, lines 9-11, “a different robot ID (the robot ID sent from the luminous element in a transmitting/receiving unit 24' of the mobile robot 10') is received”), …, a response to the distance (Col. 4, lines 6-8, “in the case where another mobile robot (the mobile robot 10') different from its own robot (the mobile robot 10) exists within a communicable range” – This indicates that if the mobile robot 10’ is in the communicable range, it will respond and if the mobile robot 10’ is out of the communicable range, it will not respond.).
Yet, neither Asama nor Bonefas teaches the response includes a second unique identification number of the at least one first robot, a replying query number and a robot state. 
However, in the same field of endeavor, McLurkin teaches a multi-robot system (Abstract, “methods for operating robotic devices”) comprising a replying query number ([0086], “the data passed between devices (e.g., robots) includes information requiring retransmission of the data … The information can also include the hop count”) and a robot state ([0082], “the robots 202, 208 can exchange bearing … information”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the teachings of Asama, modified by Bonefas, to include a replying query number and a robot state of the second robot in the response, as taught by McLurkin, in order to obviate the need to perform signal strength calculations or improve the accuracy of the information through the sharing of information, thus resulting in improved orientation information provided to the first robot, as stated by McLurkin in [0082].
Additionally, Asama, Bonefas, and McLurkin do not specifically disclose the response includes a second unique identification number of the at least one first robot. 
However, Yamamoto teaches a second unique identification number of the at least one first robot ([0007], “The means for conversing with other robots is TCP / IP communication via the Internet 340 connected by the Internet service provider 330 (ISP)” – The Internet Protocol (IP) is used to relay datagram across network boundaries, which includes a source IP address and a destination IP address (See Wikipedia page for Internet Protocol). Therefore, when the second robot responds to the first robot, the transmission of data includes a source IP address (i.e. a unique identification number of the first robot) and a destination IP address (i.e. a unique identification number of the second robot).). 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the teachings of Asama, modified by Bonefas and McLurkin, to include a second identification number of the first robot in the response, as taught by Yamamoto, in order to correctly identify the robot that the data is being transmitted to. 

Regarding claim 8, Asama, Bonefas, and Yamamoto do not specifically teach the robot state includes at least one of idling, exploring, charging, servicing, foraging, low-battery, inactive, or excavating. 
However, McLurkin further teaches the robot state includes exploring ([0083], “the stored data includes information such as … the task the neighbor is performing” and [0118], “tasks such as data collection, mapping, and searching”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the teachings of Asama, modified by Bonefas, McLurkin, and Yamamoto, to determine the robot state as exploring in order to provide the first robot information of the second robot and to allow the first robot to plan a collision avoidance with the second robot when the first robot is informed of the activities of the second robot. 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asama, in view of Bonefas, and in further view of McLurkin and Jeon et al. (US 2014/0203197), hereinafter Jeon. 
Regarding claim 11, Asama teaches the query includes (i) a unique identification number of the at least one first robot (Figs. 2(a) and 2(b), Col. 3, lines 63-65, “the mobile robot 10 moves in such a manner that the robot sends always its own robot identification number by means of the luminous element 18”). Yet, neither Asama nor Bonefas teaches the query includes (ii) the distance, (iii) an angle, and (iv) a query number.
However, in the same field of endeavor, McLurkin teaches a multi-robot system (Abstract, “methods for operating robotic devices”) comprising a query that comprises (ii) the distance ([0082], “the first robot 202 can determine … distance to the second robot 208… the robots 202, 208 can exchange ... distance information”), …, and (iv) a query number ([0086], “the data passed between devices (e.g., robots) includes information requiring retransmission of the data … The information can also include the hop count”). 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the teachings of Asama, modified by Bonefas, to include the distance and the query number in the query in order for the first robot to determine identification information of the second robot. 
Additionally, Asama, Bonefas, and McLurkin do not specifically disclose the query includes (iii) an angle. However, in the same field of endeavor, Jeon teaches a multi-robot system (Fig. 1) comprises a query that comprising an angle ([0115], “various information, such as …, a transmit angle of photo signal… may be transmitted and received through the communication part 690”).  
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the teachings of Asama, modified by Bonefas and McLurkin, to include an angle in the query, as taught by Jeon, in order to accurately determine measurement of position of the second robot in the environment. 

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asama, in view of Bonefas, and in further view of McLurkin.
Regarding claim 12, neither Asama nor Bonefas teaches the at least one first robot is configured to store an identity of the at least one second robot if the response is received.
However, in the same field of endeavor, McLurkin teaches a multi-robot system (Abstract, “methods for operating robotic devices”) comprises the at least one first robot is configured to store an identity of the at least one second robot if the response is received ([0083], “the stored data includes information such as the identifier of the neighbor… a robot may be removed from a data structure if no data are received”).
	It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the teachings of Asama, modified by Bonefas, to store an identity of a second robot, as taught by McLurkin, in order for the first robot to know the identity information of the second robot when the first robot communicates with the second robot next time without having to perform an identification process again for the second robot. 

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asama, in view of Bonefas, and in further view of Eade et al. (US 2018/0285052 A1), hereinafter Eade. 
Regarding claim 13, neither Asama nor Bonefas teaches the at least one first robot is further configured to: generate first map information; receive second map information obtained from the at least one second robot; and generate a combined map based on the first and second map information.
However, in the same field of endeavor, Eade teaches a multi-robot system ([0046], “first robot 30” and “second robot 34”) comprises a first robot 34 is configured to:
generate first map information ([0046], “local map data 36 stored in the second robot 34”); 
receive second map information obtained from a second robot 30 ([0046], “When the first robot 30 shares the hologram 50 and neighboring map data with the second robot 34, the second robot 34 receives the deserialized neighboring map data”); and
generate a combined map based on the first and second map information ([0046], “stitches the deserialized neighboring map data into the local map data 36 stored in the second robot 34 to create an integrated map data.”). 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the teachings of Asama, modified by Bonefas, to generate a combined map based on the first map information generated by the first robot and the second map information generated by the second robot, as taught by Eade, in order to allow the two robots to align movements with one another and to work together as autonomous systems in aligned coordinate space based on shared map data, thus helping to avoid collisions with one another and with obstacles within the environment and to perform operations that require the coordination and cooperation of multiple robots, as stated by Eade in [0046].

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asama, in view of Yamamoto.  
Regarding claim 5, Asama does not teach the distance is a Euclidean distance.
However, Yamamoto teaches a Euclidean distance ([0011], “The current position of the signed robot is acquired (step 225), and the distance from the current position of the work instructor is calculated…. the robot with the shortest distance can be selected from them” – A Euclidean distance indicates a shortest distance between two points (See Wikipedia page for Euclidean distance)).
	It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the teachings of Asama to include a Euclidean distance, i.e. a shortest distance, as taught by Yamamoto, since it is known that a shorter distance results in less time for performing a cooperative operation between the two robots. 

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asama, in view of Chung et al. (KR 2016/0021161 A), hereinafter Chung. 
Regarding claim 18, Asama does not specifically disclose the system is a decentralized multi- robot system (DMRS). However, in the same field of endeavor, Chung teaches a multi-robot system (Abstract, “a plurality of mobile robots”) is a decentralized multi-robot system (DMRS) (Abstract, “it is to apply a decentralized way create a route to the plurality of mobile robots”). 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the teachings of Asama to provide a decentralized multi-robot system, as taught by Chung, since Chung has stated that decentralized method requires low individual calculations in [0007].

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asama, in view of Eade. 
Regarding claim 19, Asama does not specifically teach the computer arrangement is further configured to: generate first map information; receive second map information obtained from the at least one second robot; and generate a combined map based on the first and second map information.
However, in the same field of endeavor, Eade teaches the computer arrangement ([0047], “second robot 34”) is further configured to:
generate first map information ([0046], “local map data 36 stored in the second robot 34”); 
receive second map information obtained from a second robot 30 ([0046], “When the first robot 30 shares the hologram 50 and neighboring map data with the second robot 34, the second robot 34 receives the deserialized neighboring map data”); and
generate a combined map based on the first and second map information ([0046], “stitches the deserialized neighboring map data into the local map data 36 stored in the second robot 34 to create an integrated map data.”). 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the teachings of Asama to generate a combined map based on the first map information generated by the first robot and the second map information generated by the second robot, as taught by Eade, in order to allow the two robots to align movements with one another and to work together as autonomous systems in aligned coordinate space based on shared map data, thus helping to avoid collisions with one another and with obstacles within the environment and to perform operations that require the coordination and cooperation of multiple robots, as stated by Eade in [0046].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHI Q BUI whose telephone number is (571)272-3962.  The examiner can normally be reached on Monday - Friday: 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 571-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/N.Q.B./Examiner, Art Unit 3664                                                                                                                                                                                                         /KHOI H TRAN/ Supervisory Patent Examiner, Art Unit 3664